UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
JANE / JOHN DOES 1-144,                   )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )                   Civil Action No. 07-1048 (PLF)
                                          )
CHIQUITA BRANDS INTERNATIONAL, INC. )
and DAVID DOES 1-10,                      )
                                          )
            Defendants.                   )
__________________________________________)


                                              ORDER

                For the reasons set forth in the Opinion issued this same day, it is hereby

                ORDERED that plaintiffs’ motion to transfer pursuant to 28 U.S.C. § 1631 [Dkt.

No. 38] is GRANTED; it is

                FURTHER ORDERED that plaintiffs’ requests for jurisdictional discovery are

DENIED; it is

                FURTHER ORDERED that defendant Steven Warshaw is DISMISSED from this

case; it is

                FURTHER ORDERED that the claims against defendants Fernando Aguirre,

Robert Kistinger, Robert Olson, and William Tsacalis shall be severed pursuant to Rule 21 of the

Federal Rules of Civil Procedure and TRANSFERRED to the United States District Court for the

Southern District of Ohio pursuant to 28 U.S.C. § 1631; it is

                FURTHER ORDERED that the claims against defendants Cyrus Freidheim and

Charles Keiser shall be severed pursuant to Rule 21 of the Federal Rules of Civil Procedure and
TRANSFERRED to the United States District Court for the Southern District of Florida pursuant

to 28 U.S.C. § 1631; it is

                FURTHER ORDERED that the Clerk of the Court shall transfer all papers in this

proceeding, together with a certified copy of this Order, to the United States District Court for

the Southern District of Ohio and to the United States District Court for the Southern District of

Florida; and it is

                FURTHER ORDERED that the Clerk of the Court shall remove this case from

the docket of this Court.

                SO ORDERED.


                                                                /s/
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge
DATE: January 11, 2018




                                                 2